Citation Nr: 0820100	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  06-32 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  




ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active duty military service from October 
2000 to February 2001.  She also served in the Army Reserves 
from February 2001 to November 2002, and in the Army National 
Guard from November 2002 to June 2004.  

This appeal to the Board of Veterans Appeals (Board) is from 
a February 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

Another preliminary point worth mentioning is that, in her 
May 2005 letter, the veteran raised an additional claim that 
had not been previously made or adjudicated - for service 
connection for diabetes.  So this additional claim is 
referred to the RO for appropriate development and 
consideration.  The Board does not have jurisdiction to 
consider it, even in a remand, because the RO has not 
considered it in the first instance, much less denied it, 
followed by the initiation of a timely appeal to the Board by 
the veteran.  See 38 C.F.R. § 20.200 (2007).  See, too, 
Godfrey v. Brown, 7 Vet.App. 398 (1995) (the Board does not 
have jurisdiction over an issue not yet adjudicated by the 
RO).  

The Board is remanding the claim for service connection for a 
bilateral knee disorder to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  



REMAND

Before addressing the merits of the claim for a bilateral 
knee disorder, the Board finds that additional development of 
the evidence is required.  

The veteran contends she incurred a bilateral knee disorder 
during her active duty service in the Army from Basic and 
Advanced Individual Training (AIT).  She specifically states 
in her February 2005 claim that she "received injury to 
both [her] knees with patellofemoral syndrome."  She 
additionally asserts in her February 2005 supporting 
statement that she may have also received a meniscal tear in 
her left knee, and that her knees "are getting worse by the 
months and years."  In her February 2006 notice of 
disagreement (NOD), she again notes a history of knee pain.  

First, the RO must send the veteran a Veterans Claims 
Assistance Act (VCAA) notice letter that is compliant with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) (2007) and 38 C.F.R. § 3.159(b) (2007) apply to all 
five elements of a service-connection claim:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  

Second, there is a need for a VA medical examination to 
determine the etiology of the veteran's bilateral knee 
disorder.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See also 
38 U.S.C.A. § 5103A(d)(2) (2007); 38 C.F.R. § 3.159(c)(4)(i) 
(2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

Further, as in this case, when SMRs are lost or missing, VA 
has a heightened obligation to satisfy the duty to assist.  
So VA has a heightened duty "to consider the applicability 
of the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision ...."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

It is evident the veteran has a current bilateral knee 
disorder.  The March 2004 National Guard Medical Board 
examination's report contains notes by a physician confirming 
a diagnosis of bilateral patellofemoral joint syndrome (PFS).  
The same examination report also notes a possible anterior 
meniscal tear with slight effusion of the left knee.  And 
since there are missing SMRs, the Board does not dispute the 
possibility, as the veteran contends, of an in-service injury 
or incurrence of disease involving her knees from her Basic 
Duty and AIT during her period of active duty from October 
2001 to February 2001.  Rather, the dispositive issue is 
whether there is any competent and credible evidence linking 
her current bilateral knee disability to her military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).



The Board concludes the veteran has submitted sufficient 
evidence to meet the relatively low threshold of the third 
McClendon element.  Indeed, this is satisfied by credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  See McClendon, 20 
Vet. App. at 83.  Concerning this, the veteran has submitted 
personal statements alleging a history of pain in her knees.  
See her February 2005 claim and supporting statement, and 
February 2006 NOD.  This is consistent with her brother's and 
mother's supporting statements, which note that she had pain 
after entering her Basic Duty training and AIT, but not 
before entering the military.  And perhaps most 
significantly, these personal assertions of pain are beared 
out in her post-service Reserve and National Guard medical 
records, all the more important as there are no active duty 
SMRs to consult.  Specifically, a May 2002 Army Reserves 
"Sick Slip" noted she had PFS from the line of duty and was 
in need of physical therapy.  Lastly, she notably complained 
during her March 2004 National Guard Board examination that 
she had bilateral knee pain that was incurred in Basic 
training, and that she had suffered from the pain for the 
last four years, which is consistent with the actual recorded 
start of her active duty training in the year 2000.  

Consequently, the exact nature and etiology of the veteran's 
bilateral knee disorder remains unclear.  Therefore, the 
veteran needs to be examined for further medical comment 
concerning whether her bilateral knee disorder is possibly 
the result of knee injuries or disease sustained during the 
course of her military service.  Based on the recent decision 
in McLendon, and due to the heightened duty to assist in 
cases where the veteran's SMRs are missing, a remand for a VA 
examination and opinion is required to determine the precise 
nature and etiology of her current bilateral knee disorder.  



Accordingly, the claim for a bilateral knee disorder is 
REMANDED for the following development and consideration:

1.	Ask the veteran whether she has 
received any additional treatment for 
her bilateral knee disorder since 
September 2006, when the statement of 
the case (SOC) was issued.  If she 
has, and the records are not already 
on file, obtain them.  

2.	Send the veteran another VCAA notice 
letter to comply with the recent 
Court case of Dingess/Hartman, 
19 Vet. App. 473, aff'd sub nom. 
Hartman, 483 F.3d 1311.  
Specifically, this letter must advise 
her that a downstream disability 
rating and an effective date will be 
assigned if her service-connection 
claim for a bilateral knee disorder 
is eventually granted.  

3.	Schedule the veteran for a VA 
examination to determine the nature 
and etiology of her current bilateral 
knee disorder.  She is hereby advised 
that failure to report for her 
scheduled VA examination, without 
good cause, may have adverse 
consequences on this claim.  
The examination should include any 
diagnostic testing or evaluation 
deemed necessary.  

The claim file, including a complete 
copy of this remand, must be made 
available for review of the veteran's 
pertinent medical and other history.  
The examination report must state 
whether this review was accomplished.  
Based on a comprehensive review of 
the claim file, as well as the 
current examination of the veteran, 
the examiner is asked to confirm 
whether the veteran has a current 
bilateral knee disorder.  If she 
does, then the examiner must also 
provide an opinion as to following:

(A)	Whether it is at least as likely 
as not (a 50 percent or greater 
probability) that any current 
bilateral knee disorder is 
related to the veteran's 
military service, including her 
period of active duty service in 
the Army from October 2000 to 
February 2001?  

In making these important 
determinations, the examiner should 
review the Reserve and National Guard 
medical records; March 2004 National 
Guard Medical Board examination 
report; and the veteran's personal 
statements, as well as her brother's 
and mother's lay statements of pain 
symptomatology.  

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather 
that the weight of medical evidence 
both for and against a conclusion 
such as causation is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion 
as it is to find against it.  

The examiner must discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of 
the record.  If the examiner is 
unable to provide the requested 
opinion, the examination report 
should so state.  

4.	Then readjudicate the claim for a 
bilateral knee disorder in light of 
any additional evidence received 
since the September 2006 statement of 
the case (SOC).  If this claim is not 
granted to the veteran's 
satisfaction, send her a supplemental 
SOC (SSOC) and give her an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of 
this claim.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

